MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

Exhibit 10.1

TECHNICAL SERVICES

MASTER STATEMENT OF WORK

Between

CDI Corporation

and

International Business Machines Corporation

Effective as of December 31, 2011

 

Technical Services MSOW       Buyer/Supplier Confidential

Page 1 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

TABLE OF CONTENTS

 

1.   BACKGROUND      5    2.   OBJECTIVES      6    3.   DEFINITIONS      6     
3.1    Defined Terms      6      3.2    Other Terms; Interpretation      7    4.
  SERVICES      8      4.1    Provision of Services      8      4.2   
Recipients of the Services      9    5.   TERM OF MSOW      9      5.1    Term
     9      5.2    Extension      9    6.   SUPPLIER AND SUPPLIER PERSONNEL     
9      6.1    General Business Activity Restrictions      10      6.2    Buyer’s
Safety and Security Guidelines      11      6.3    Asset Control      11     
6.4    Supervision of Supplier’s Personnel      12      6.5    Criminal
Background Checks      12      6.6    Contractor Safety Guidelines      14     
6.7    Computer Use and Security Measures      14      6.8    Qualifications,
Warranty and Replacement of Supplier Personnel      14      6.9    Contractor
On-Boarding      15      6.10    Education of Supplier Personnel      15     
6.11    Solicitation of Supplier Personnel      16      6.12    Non-Recruited
Resources      16    7.   PROPRIETARY RIGHTS      16      7.1    Buyer Works   
  16      7.2    Supplier Works      17      7.3    Third Party Works      17   
  7.4    Rights in Developed Works      18      7.5    Export      18    8.  
PERFORMANCE STANDARDS      18      8.1    General      18    9.   SUPPLIER
RESPONSIBILTIES      19      9.1    Performance Measurements and Reports      19
     9.2    Bypasses      19      9.3    Change Control      19      9.4    Loan
of Buyer Assets      19      9.5    Use of Subcontractors      19      9.6   
Contractor Sourcing Application      21      9.7    Additional Warranties for
handling of Sensitive Personal Information      21      9.8    Business
Associate Addendum      23      9.9    Business Continuity      23      9.10   
Financial Data Privacy Addendum      23      9.11    Social and Environmental
Management System Requirements      24      9.12    International Traffic in
Arms Regulation (ITAR)      24   

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 2 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  9.13    Customer flow down terms and conditions      24      9.14    ITCS329
Agreement Requirements      24      9.15    Federal Requirements      24    10.
  AUDITS      25      10.1    Audit Rights      25      10.2    Audit Follow-Up
     25    11.   BUYER RESPONSIBILITIES      26    12.   MUTUAL RESPONSIBLITIES
     26      12.1    Risk of Loss      26      12.2    Meetings      26    13.  
PRICING      27      13.1    General      27      13.2    Premiums      27     
13.3    Global Resources      27      13.4    Legacy Pricing      28      13.5
   Conversion Pricing Report      28      13.6    Pipeline Report      28     
13.7    Buyer Directed Subcontractor Pricing      28    14.   INVOICING AND
PAYMENT      28      14.1    Invoicing      28      14.2    Payment Due      29
     14.3    Accountability      29      14.4    Transition to MSOW Pricing     
30      14.5    Reimbursement for Travel Expenses      30    15.   SAFEGUARDING
OF DATA      30      15.1    Personal Data      30      15.2    Safeguarding
Personal Data; Compliance with Security and Control Requirements      30     
15.3    Unauthorized Access      31      15.4    Data Privacy      31    16.  
CONFIDENTIALITY      31      16.1    Confidential Information      31      16.2
   Obligations      32    17.   REPRESENTATIONS AND WARRANTIES      32      17.1
   Works      32      17.2    Compliance with Laws and Regulations      32     
17.3    Viruses      33      17.4    Disabling Code      33    18.   GENERAL   
  33      18.1    Notices      33      18.2    Severability      33      18.3   
Consents and Approval      33      18.4    Cumulative Remedies      34      18.5
   Survival      34      18.6    Public Disclosures and Marks      34      18.7
   Amendments      34      18.8    Incorporation by Reference      34   

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 3 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

LIST OF SCHEDULES

 

Schedule A

   Pricing

Schedule A-1

   Conversion Pricing and Pipeline Report

Schedule B

   Job Roles

Schedule C

   Performance Measurements and Reports

Schedule D

   Forms

Schedule E

   Travel Expense Guidelines and Business Traveler Profile Form

Schedule F

   Requirements for Health Care Industry Customers –Business Associate Addendum
(HIPAA)

Schedule G

   Federal Financial Data Privacy Addendum (FFIEC)

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 4 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

Schedule H

   Computer Use and Security Measures

Schedule I

   Predominant Supplier Attachments

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 5 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

MASTER STATEMENT OF WORK

This Master Statement of Work (“MSOW”), effective as of December 31, 2011 (the
“Effective Date”), is entered into by and between CDI Corporation (“Supplier”)
and International Business Machines Corporation, a New York corporation with its
principal place of business located at 1 New Orchard Road, Armonk, New York
10504, (“Buyer” or “IBM”) for Supplier to provide Deliverables and Services for
the benefit of Buyer’s internal use and resale to Buyer Customers.

This MSOW # 4911023651 adopts and incorporates by reference the terms and
conditions of Technical Services Agreement # 4998CC0044 (“Base Agreement”)
between Buyer and Supplier. Deliverables and Services provided under this MSOW
will be in accordance with, and subject to, the terms and conditions of this
MSOW and its Schedules, the Base Agreement, any applicable Work Authorizations
(“WAs”), and any other attachments or appendices specifically referenced in this
MSOW. This MSOW is not a WA.

As used in this MSOW, “Party” means either Supplier or Buyer, as appropriate,
and “Parties” means Supplier and Buyer collectively. The Parties agree that the
following terms and conditions shall apply to the Deliverables and Services
provided by Supplier under this MSOW.

 

1. BACKGROUND

Supplier acknowledges that it is in the business of providing the types of
information technology services covered under this MSOW. Supplier represents
that, by leveraging the talent and resources of its Affiliates, Supplier has the
skills, qualifications and experience necessary to perform and manage those
Services requested by Buyer under this MSOW and related WAs, in an efficient,
cost-effective and controlled manner, with a high degree of quality and
responsiveness. Supplier has performed services similar to the Services
described in this Agreement for other customers.

In reliance upon the foregoing and Supplier’s commitment to provide the
Deliverables and Services as described in this MSOW, Supplier will obtain,
utilize and leverage its talent and resources to provide the Deliverables and
Services under this MSOW. This MSOW documents the terms and conditions under
which Buyer agrees to purchase, and Supplier agrees to provide, such
Deliverables and Services.

Predominant Supplier Status

Supplier understands and agrees that Predominant Supplier status does not mean
Supplier is guaranteed any particular volume of business from Buyer. Buyer has
established relationships with several suppliers against which Supplier may
compete. Buyer will award its business opportunities based on the best overall
solution as solely determined by Buyer. Furthermore, Buyer may use other
suppliers, based on Buyer’s sole judgment and discretion. Buyer may decide to
transition skill requirements currently contracted through suppliers. Buyer will
review alternatives and may select a particular supplier to transition such
skill requirements to, or may invite some or all of the suppliers to participate
in transition. The decision will be up to Buyer.

 

2. OBJECTIVES

The Parties agree upon certain goals and objectives for this MSOW, including the
following:

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 6 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  1. Leverage the industry expertise and experience of Supplier to permit Buyer
to support its goal and its Customers’ goal of gaining a competitive edge in
their marketplaces.

 

  2. Leverage technology in ways that provide business solutions that are
relevant, consistent, interoperable, cost-effective, and of high quality.

 

  3. Establish a flexible contractual relationship that will provide value and
be highly responsive to the demands of Buyer’s business, to changes in the
business environment, and to changes in technology and methods for providing
technology services.

 

3. DEFINITIONS

 

  3.1 Defined Terms

“Bill Rate” is the rate that Buyer will pay Supplier in accordance with Schedule
A which is attached and incorporated in this MSOW.

“Blocked Invoices” means invoices that have been submitted by Supplier and
received by Buyer that contain inaccurate pricing information, resulting in the
inability of Buyer’s Accounts Payable to effect payment.

“Buyer Data” means all information in any form, furnished or made available
directly or indirectly (whether by entry into software or equipment by or on
behalf of one or more of the Buyer entities or otherwise) to Supplier by Buyer
or Buyer’s Customer or otherwise obtained by Supplier or Supplier Personnel.
Buyer Data includes Buyer Confidential Information.

“Buyer Works” means a Work, trade secret, trademark, moral right, or other
domestic or foreign intellectual property right owned by IBM or its Affiliates
that is used by Supplier to provide the Services. Buyer Works shall include IBM
Software.

“Bypass” means the commencement of work by Supplier Personnel prior to issuance
of a valid Buyer WA.

“Client” or “Requester” means the various IBM divisions or organizations,
otherwise referred to as a “Line of Business” or “LoB”, individually and
collectively.

“Customer Works” means a Work, trade secret, trademarks, moral right, or other
domestic or foreign intellectual property right owned by any one or more of IBM
Customer entities that is used to provide the Services.

“Global Resources” means Services provided to Buyer from lower cost countries
(including Eastern Europe, Asia Pacific and Latin America).

“NMSDC” is the “National Minority Supplier Development Council.”

“Overtime” means hours worked over 40 hours in a Work Week except in states that
require payment to non-exempt employees who work more than eight hours per day.

“Predominant Supplier” shall mean a supplier who will support most, if not all,
of the skill requirements in support of Buyer’s organizations by aggregating
volumes to provide economies of scale, productivity improvements, quality
enhancements, reduced costs and improved Supplier / Buyer relationships that add
value to Buyer.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 7 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

“Service Level” means the service delivery criteria established for the
Deliverables and Services to be provided as specified in Schedule C.

“Software” means applications software and systems software unless a more
specific reference is provided.

“Supplier Performance Evaluation” or “SPE” means a report that provides
performance feedback to Supplier on its relative ranking against competitors by
measuring technology, flexibility, quality, performance to commitments, and
communication.

“Supplier Works” means a Work, trade secret, trademark, moral right, or other
domestic or foreign intellectual property right owned by Supplier Personnel or
its Affiliates that is used to provide the Services.

“Third Party Software” means Software owned by a third party that is used to
provide the Services (including related documentation).

“Third Party Work” means a Work, trade secret, trademark, moral right, third
party source code or other domestic or foreign intellectual property right owned
by a third party that is used to provide the Services. Third Party Works shall
include Third Party Software and third party open source code.

“Use” means to access, use, copy, maintain, modify, enhance, perform, display,
distribute (internally only) and create derivative works. The definition of
“Use” shall not be deemed to imply any grant of right to source code.

“Wage” is the rate Supplier pays to Supplier Personnel (exclusive of any taxes
or direct employment costs).

“Work” means any tangible or intangible work, invention, improvement, discovery,
process, writing, design, model, drawing, photograph, report, formula, pattern,
device, compilation, database or computer program, whether or not protectable
under Title 17 of the U.S. Code and whether or not patentable or otherwise
protectable under Title 35 of the U.S. Code, that are conceived of, prepared,
procured, generated or produced, whether or not reduced to practice.

“Work Week” A normal workweek (24 hour clock) begins at 12:00:00 a.m. Saturday
and ends at 11:59:59 p.m. Friday.

 

  3.2 Other Terms; Interpretation

Other terms used in this MSOW are defined where they are used and shall have the
meanings there indicated.

Terms other than those defined in this MSOW shall be given their plain English
meaning, and those terms, acronyms and phrases known in the information
technology services industry shall be interpreted in accordance with their
generally known meanings.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 8 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

4. SERVICES

 

  4.1 Provision of Services

 

  1. Commencing on the Effective Date, Supplier shall provide the Services and
perform the following functions and responsibilities, each as they may evolve
during the Term of this MSOW and as they may be supplemented, modified enhanced
or replaced from time to time:

 

  (i) The services, functions and responsibilities described in this MSOW;

 

  (ii) The services, functions and responsibilities that are of a nature and
type that would ordinarily be performed by the Supplier, even if such services,
functions and responsibilities are not specifically described in this MSOW;

 

  (iii) The comprehensive technical services that may be required to be provided
under this MSOW, either on Supplier’s, Buyer’s, Customer’s premises, or remotely
as specified in a WA. Accordingly, Supplier will provide a full range of
technical Personnel, in accordance with the Skill Classifications detailed in
Schedule B hereto.

 

  (iv) any services, functions, or responsibilities not specifically described
in this MSOW that are required for the proper performance and provision of the
Services.

 

  2. Supplier will ensure to provide adequate staff and skills dedicated to
support Buyer’s and Customer’s requirements. Supplier shall identify a
representative as its Account Manager for Buyer who will serve as the principle
interface for the delivery of Services specified under this MSOW.

 

  3. Except as provided otherwise in this MSOW and as part of the Services,
Supplier will be proactive in identifying opportunities to implement new
technologies that will improve the Services at a reduced cost.

 

  4. In those instances, when Supplier Personnel are working at the Supplier’s
site or a remote location (not Buyer’s or Customer’s locations), Supplier shall
be responsible for providing any and all facilities, assets and resources
(including personnel, facilities, equipment and software) as necessary and
appropriate for delivery of the Services and to meet Supplier’s obligations
under this MSOW, unless otherwise directed by Buyer. Supplier shall obtain,
utilize and leverage the talent and resources of Supplier and its global network
of Affiliates and subcontractors in providing the Services.

 

  5. The Services will be performed by Supplier as necessary to meet Buyer’s and
Customer’s business needs using generally acknowledged technological
advancements and improvements in the methods of delivering the Services.

 

  6. Supplier and Supplier’s subcontractors shall be obligated to abide by, and
comply with Buyer’s current standards, policies and procedures. Such obligations
currently include the obligation to refrain from engaging in any concurrent
employment that creates a conflict of interest or interferes with the provision
of Services to Buyer. Supplier agrees to advise its Personnel performing
Supplier obligations hereunder, of their responsibilities under this MSOW.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 9 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  4.2 Recipients of the Services

 

  1. Supplier shall provide the Services to Buyer and its Affiliates to the
extent necessary, and upon request by Buyer, to any Customers of Buyer (Buyer
and each such recipient of Services described above, a “Recipient”). Buyer shall
be responsible for paying the charges for Services provided to Recipients to the
same extent as if the Services were provided only to Buyer. To the extent
Services are characterized in this MSOW as to be provided to Buyer, those
references will be deemed to include the provision of such Services to other
Recipients as requested by Buyer.

 

  2. In the event that an entity receiving Services as a Recipient no longer
meets the definition of “Recipient” (e.g., due to Buyer’s divestiture of an
Affiliate) (each such entity a “Former Recipient”), then upon Buyer’s request,
Supplier shall continue to provide the Services to such entity after the date
such entity becomes a Former Recipient for a period of time requested by Buyer;
provided, however, that such time period shall not exceed the time period during
which Buyer has the right to receive Services under this MSOW and that the
Former Recipient agrees with Buyer in writing to abide by the terms and
conditions of this MSOW. Buyer shall (i) remain the primary point of contact
with Supplier with respect to those Services provided to a Former Recipient, and
(ii) remain obligated to perform its payment obligations under this MSOW with
respect to those Services provided to a Former Recipient. For purposes of this
MSOW, Services provided to a Former Recipient shall be deemed to be Services
provided to Buyer.

 

5. TERM OF MSOW

 

  5.1 Term

The term of this MSOW shall begin on the Effective Date and shall remain in
effect until the later of three years (“Term”) or until Deliverables and
Services are completed.

 

  5.2 Extension

By giving at least a one month written notice to Supplier, Buyer shall have the
right to extend the Term, for a maximum of one (1) year, at the terms and
conditions and Prices then in effect. Buyer shall have three (3) such extension
options of up to one (1) year each, with Buyer having the right to specify the
particular length of such extension period.

 

6. SUPPLIER AND SUPPLIER PERSONNEL

Supplier is an independent contractor and this Agreement does not create an
agency, partnership, or joint venture relationship between Buyer and Supplier
or Supplier Personnel. Buyer assumes no liability or responsibility for Supplier
Personnel. Supplier will:

1. ensure it and Supplier Personnel are in compliance with all laws,
regulations, ordinances, and licensing requirements;

2. be responsible for the supervision, control, compensation, withholdings,
health and safety of Supplier Personnel;

3. inform Buyer if a former employee of Buyer will be assigned work under this
Agreement, such assignment subject to Buyer approval;

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 10 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

4. upon request, provide Buyer, for export evaluation purposes, to the extent
permitted by law, the country of citizenship and permanent residence and
immigration status of those persons. Buyer retains the right to refuse to accept
persons made available by Supplier for export reasons;

5. not discriminate against any employees, applicants for employment, or any
entity engaged in its procurement practices because of race, color, religion,
sex, age, national origin, or any other legally protected status;

6. (a) be solely responsible for, and fully and properly complete and submit to
the relevant government immigration authority, all required immigration forms
and documents for all Supplier Personnel performing Services hereunder, maintain
such forms and documents as required by law and, subject to applicable laws (in
particular laws regarding data privacy), make such forms and documents available
to Buyer upon request, and (b) ensure that Supplier Personnel who do not meet
all immigration requirements do not perform Services under this Agreement;

7. not assign to work under this Agreement any Supplier Personnel that are
subject to any restrictive covenants that could limit such Supplier Personnel
from performing Services for Buyer or Customer;

8. before assignment of Supplier Personnel to perform Services for which Buyer
has provided specific education requirements and to the extent permitted by law,
Supplier shall review proof of education supplied by Supplier Personnel to
confirm the Buyer’s specific education requirements are satisfied, shall retain
such proof of education and, subject to applicable law, shall make such proof of
education available to Buyer upon request;

9. remove from any assignment under this Agreement, at Buyer’s request in its
sole discretion, any Supplier Personnel;

10. comply, at its own expense, with all laws (including Executive Orders),
regulations and ordinances relating to verification of employment eligibility
for Personnel to which it is or becomes subject to, such as participation in the
United States Department of Homeland Security’s E-Verify program (“E-Verify”) in
the United States or similar state or other government sponsored programs, and
verify employment eligibility of all Supplier Personnel performing Services for,
or providing Deliverables to, Buyer and/or its Customers through such programs,
as applicable; and

11. upon Buyer’s request, provide documentation to verify compliance with this
Section titled “Supplier and Supplier Personnel”.

 

  6.1 General Business Activity Restrictions

(a) Supplier will ensure that Supplier Personnel assigned to work on Buyer’s
or Customer’s premises will not:

1. conduct any non-Buyer related business activities (such as interviews,
hiring’s, dismissals or personal solicitations) on Buyer’s or Customer’s
premises;

2. conduct Supplier’s Personnel training on Buyer’s or Customer’s premises,
except for on-the-job training;

3. attempt to participate in Buyer or Customer benefit plans or activities;

4. send or receive non-Buyer related mail through Buyer’s or Customer’s mail
systems; and

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 11 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

5. sell, advertise or market any products or distribute printed, written or
graphic materials on Buyer’s or Customer’s premises without Buyer’s written
permission.

(b) Supplier will, for Supplier Personnel assigned to work on Buyer’s or
Customer’s premises:

1. obtain for each person a valid identification badge from Buyer and return
identification badges upon completion or termination of Supplier Personnel
assignments;

2. ensure that each person with regular access to Buyer’s and Customer’s
premises complies with all parking restrictions and with vehicle registration
requirements if any; and

3. ensure that each person remains in authorized areas only (limited to the work
locations, cafeterias, rest rooms, and, in the event of a medical emergency,
Buyer’s or Customer’s medical facilities).

 

  6.2 Buyer’s Safety and Security Guidelines

(a) Supplier will ensure that Supplier Personnel assigned to work on Buyer’s
or Customer’s premises:

1. do not bring weapons of any kind onto Buyer’s or Customer’s premises;

2. do not manufacture, sell, distribute, possess, use or be under the influence
of controlled substances (for nonmedical reasons) or alcoholic beverages while
on Buyer’s or Customer’s premises;

3. do not have in their possession hazardous materials of any kind on Buyer’s
or Customer’s premises without Buyer’s authorization.

(b) Supplier will promptly notify Buyer of any accident or security incidents
(such as those involving loss or misuse of, or damage to, Buyer’s Assets (as
defined below), physical altercations, assaults or harassment) and provide Buyer
with a copy of any accident or incident report involving the above.

(c) Supplier will maintain a signed acknowledgement, dated prior to the start of
an engagement, that each of its Personnel will comply with this Subsection on
Buyer’s Safety and Security Guidelines.

 

  6.3 ASSET CONTROL

For purposes of this Subsection, the term “Buyer Assets” means information,
information assets, supplies or other property, including property owned by
third parties (such as Buyer Customers) that is accessed by Buyer Personnel or
provided to Supplier Personnel by (or on behalf of) Buyer. Supplier Personnel
will:

1. not remove Buyer Assets from Buyer’s or Customer’s premises without Buyer’s
authorization;

2. use Buyer Assets only for purposes of this Agreement and reimburse Buyer for
any unauthorized use;

3. only connect with, interact with or use programs, tools or routines that
Buyer agrees are needed to provide Services;

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 12 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

4. not share or disclose user identifiers, passwords, cipher keys or computer
dial port telephone numbers;

5. not copy, disclose or leave such assets unsecured or unattended, in the event
the Buyer Assets are confidential; and

6. immediately notify Buyer of any security incidents involving Buyer Assets and
provide Buyer with a copy of any accident or incident report involving the
above.

Buyer may periodically audit Supplier’s data residing on Buyer Assets.

 

  6.4 Supervision of Supplier’s Personnel

(a) Supplier will:

1. provide consistent and effective supervision of its Personnel provided under
this Agreement, at no additional cost to Buyer;

2. conduct orientation sessions with its Personnel before placement on an
assignment with Buyer and identify and provide contact information (which shall
be updated by Supplier as necessary) for all supervisor(s) for its Personnel;

3. instruct its Personnel that employment related issues should be brought
forward to Supplier (and not Buyer). Where such issues relate to actions which
are alleged to have been taken by Buyer or Buyer Personnel, Customer or Customer
Personnel, Supplier will notify Buyer immediately in order that appropriate
investigative action be taken.

(b) Supplier’s supervisor(s) shall:

1. exercise full supervisory authority over all day-to-day employment
relationship decisions relating to Supplier’s Personnel, including those
decisions relating to: wages, hours, terms and conditions of employment, hiring,
discipline, performance evaluations, termination, counseling and scheduling; and

2. know each work location’s planned holiday (and other closing) schedules and
the impacts all such schedules have on Supplier Personnel.

(c) Notwithstanding any other language or agreement to the contrary, Supplier
agrees that Buyer has no responsibility to approve, and that Buyer will not
approve, timesheets for any Supplier Personnel. If Buyer should review, sign
and/or submit timesheets for Supplier Personnel, whether manually or
electronically, as part of Buyer’s billing verification processes, the parties
acknowledge and agree that such review, signature and/or submission shall in no
way constitute concurrence or approval of such timesheets, nor create any other
commitment or obligation on the part of Buyer to Supplier or Supplier Personnel.

 

  6.5 Criminal Background Checks

(a) To the extent permitted by local law, Supplier will:

1. obtain from all Supplier Personnel photographic proof of identity from an
official government source (including but not limited to documentation such as a
valid driver’s license or government issued passport) and retain copies thereof;

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 13 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

2. perform a Social Security Number trace on each individual and perform the
required background checks in the locations associated with the addresses for
all associated names resulting from this trace using the following records:

 

  a. Local: county or state, whichever is more comprehensive;

 

  b. Federal; and

 

  c. National Criminal Database

3. to the extent permitted by local law, ensure that, prior to Supplier
Personnel being assigned to perform Services under this Agreement, Supplier
Personnel will participate in a criminal background check covering the
jurisdictions (including but not limited to all counties or states (whichever is
more comprehensive), countries (including a federal check in the United States)
and provinces) in which the person was employed or resided for the past seven
years (or longer as required by applicable law);

4. not assign Supplier Personnel whose background checks show any of the
following:

 

  a. felony or misdemeanor convictions involving dishonesty (e.g. bribery,
fraud, embezzlement, theft, violations of securities laws), violence (including
but not limited to sexual or child abuse crimes), or computer related crimes
and/or convictions that are employment-related;

 

  b. the existence of restrictions (such as court orders) that would prevent, or
impose limitations on, a person’s ability to provide the Services contemplated
by this Agreement; or

 

  c. that a person presents a higher than normal security risk to Buyer or
Customer.

A PO will not be issued unless background checks under this subsection have been
completed within the past 3 years, (unless prohibited by applicable law), and is
on file with the Supplier.

Upon Buyer request and subject to applicable law, Supplier will provide
documentation to Buyer to verify its compliance with this Subsection. Each time
Buyer’s audit reveals Supplier’s failure to fully comply with this Subsection,
(including criminal background checks that are greater than 3 years old) Buyer
will assess, and Supplier agrees to pay, an amount equal to $10,000 for the
first occurrence/purchase order and $1,000.00 for each occurrence/purchase order
thereafter. For subsequent conditions of non-compliance, Buyer may assess
additional penalties, which may include termination of this MSOW.

(b) Once a criminal background check is conducted for a particular individual,
such background check may be used by Supplier to satisfy the requirements of
this Subsection titled “Criminal Background Checks” for three (3) years from the
date of the background check. To the extent permitted by local law, Supplier
shall conduct new background checks on individuals assigned to perform Services
under this Agreement every three (3) years.

(c) Nothing in this Subsection titled “Criminal Background Checks” limits
Buyer’s ability to remove Supplier Personnel from an assignment at Buyer’s
discretion.

 

  6.5.1 Requirements for background check companies being used to perform the
Criminal Background Checks

Supplier will ensure the background check providers used to perform the CBCs for
the subcontractors meet the following minimum qualifications:

a) Comply with the Fair Credit Report Act (FCRA) enacted in 1970 as it relates
to employment background checks.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 14 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

b) Have an active membership with the National Association of Professional
Background Screeners (NAPBS).

 

  6.6 Contractor Safety Guidelines

Supplier will require its Personnel assigned to work on Buyer’s or Customer’s
premises to comply with the applicable U.S. Contractor Environmental and Safety
Guide, as may be amended from time to time, for the particular Buyer site or a
Customer location where the work is to be performed, located at the following
URL:
http://www-03.ibm.com/procurement/proweb.nsf/ContentDocsByTitle/United+States~U.S.+Contractor+safety+guides?OpenDocument&Parent=Information+for+suppliers

 

  6.7 Computer Use and Security Measures

Buyer has established basic computer use and security measures that Supplier
Personnel must comply with when accessing or using the internal computer systems
of Buyer or Buyer’s Customer. Such basic computer use and security measures are
attached to this MSOW as Schedule H.

Buyer may update the basic computer use and security measures from time to time,
and will provide updated versions of the measures to Supplier in writing
(including by email). Supplier agrees to be bound by such updates upon receipt
thereof, without the need to sign an amendment to this MSOW.

Supplier will ensure that all Supplier Personnel assigned to perform under this
MSOW (for Buyer or Buyer’s Customer) will comply with the basic use and security
measures attached to this MSOW as Schedule H (as the same may be updated by
Buyer from time to time), as well as such other security measures, standards and
requirements that may be issued by Buyer or Buyer’s Customer for a particular
engagement.

 

  6.8 Qualifications, Warranty and Replacement of Supplier Personnel

 

  1. Supplier will be responsible for conducting a thorough recruiting process
to ensure the candidate’s resume is a true and accurate reflection,
understanding, and detailed account of his/her background and qualifications.
The skills of the candidates presented are expected to match the skills
identified in the requisition.

 

  2. Supplier shall assign only qualified individuals to perform the Services.
The individuals Supplier assigns to perform the Services will have suitable
training, education, experience and skill to perform the Services. All Supplier
Personnel must have effective oral and written English language communications
skills and be proficient in reading the English language.

 

  3. Supplier will use its best efforts to ensure stability and lack of turnover
to avoid any impact on Buyer’s or Buyer’s Customer’s skill requirements. The
expectation is that the selected resource will not leave for the period of the
project duration, unless requested by Buyer.

 

  4. Supplier will be responsible for ensuring all positions sourced through
them are filled at all times. In the event that Supplier Personnel leaves an
assignment for any reason, Supplier will provide an appropriate backfill in a
timely manner. Supplier and Buyer will mutually determine a reasonable amount of
time for backfilling positions, typically two (2) business days, based on the
individual position to be backfilled.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 15 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  5. Supplier will provide a 30-working day warranty on Services. In the event
Supplier Personnel ceases performing under a WA issued against this MSOW, within
the first 30 working days for any reason other than Buyer’s termination without
cause, Buyer will not be billed for Services performed within such 30 working
day period. In addition, replacement Supplier Personnel (either following a
Supplier Personnel who left during the first 30 working days or later in an
assignment for voluntary reasons) will be non-billable during the period for
which it takes them to become proficient as a replacement, up to 20 additional
working days.

 

  6. To the extent that any anticipated or actual delays in meeting Buyer’s
deadlines or scheduled completion dates for work being performed hereunder are
directly attributable to the documented and demonstrated unacceptable
performance of any of Supplier’s Personnel, Supplier shall provide additional
temporary Personnel, as requested by Buyer and at no charge to Buyer, in order
to complete, in a timely manner, the assignment involved.

 

  7. Supplier will provide Buyer with notice, when any of Supplier Personnel are
removed from providing Services under any WA utilizing this MSOW. Supplier shall
provide this information at the earliest possible time, but not less than one
(1) week in advance of voluntary removal.

 

  8. Supplier shall use forecasting and trending information and processes to
proactively anticipate Buyer’s skill needs and maintain a sourcing pool adequate
for fulfillment of Buyer’s needs. Forecast information received from IBM is not
considered a commitment of future business.

 

  9. Supplier shall maintain a database of Technical Services skills and shall
be able to staff requested skills nationally and within negotiated timeframes
and rates.

 

  6.9 Contractor On-Boarding

Supplier and Buyer will work together to establish a process to streamline
contractor on-boarding in order to decrease the time to productivity on
engagement by Supplier Personnel. The process will include what information and
materials are important for a candidate to have prior to starting an assignment.
Supplier will provide appropriate education, organizational overviews, and
on-boarding materials relevant to the assignment prior to the assignment start
date. The expectation is that Supplier Personnel are prepared to the fullest
extent possible prior to beginning an assignment.

 

  6.10 Education of Supplier Personnel

Buyer will provide a period of initial familiarization and task related training
to Supplier for each major area where a Customer requires unique processes and
where there exists unique hardware or software products. Supplier shall be
responsible for training its Personnel beyond the initial period at Supplier’s
expense. Buyer will provide training for any internally developed hardware or
software products that are put into production and for which Supplier is
expected to provide support. The Supplier project manager will be responsible to
schedule the Supplier Personnel for any education provided. Supplier will be
responsible for providing training and expertise on commercially available
hardware and software at Supplier’s expense.

 

  6.11 Solicitation of Supplier Personnel

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 16 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

In the event Supplier Personnel accepts an offer of employment from Buyer during
the performance of this MSOW, Buyer will pay Supplier a placement fee based on
the amount of time from the date the Supplier Personnel commenced performance of
Services for Buyer to the date of acceptance of Buyer’s offer of employment as
follows: (i) Buyer’s offer of employment accepted up to 3 months after
commencement of performance entitles Supplier to a placement fee of $8,000.00;
(ii) Buyer’s offer of employment accepted after 3 months and up to 6 months of
commencement of performance entitles Supplier to a placement fee of $6,000.00;
and (iii) Buyer’s offer of employment accepted after 6 months of commencement of
performance will not entitle Supplier to any placement fee. The above-mentioned
placement lump-sum fee (or lack thereof as described in (iii) of this
Subsection) represents Buyer’s entire liability to Supplier for the solicitation
and hire of Supplier Personnel and fair and valuable consideration for Supplier
to waive any of its rights pursuant to any restrictive covenant/non-competition
agreements it may have with Supplier Personnel. In the event that any Supplier
Personnel apply for and are offered employment by Buyer or Buyer’s Customer,
without prior solicitation by Buyer, Supplier will not charge Buyer with any
placement fee, expenses or costs resulting from such hiring, nor seek any
damages from Buyer.

 

  6.12 Non-Recruited Resources

 

  1. When Buyer’s Client or Requester refers a specific, named individual to
Supplier for placement under this MSOW (“Non-Recruited Resource”), Subsection
6.8(5) (Services Warranty Period) and Subsection 6.11 (Solicitation of Supplier
Personnel) shall not be applicable to Non-Recruited Resources.

 

  2. This Subsection will not apply if the Non-Recruited Resource had provided
Services through the Supplier under this MSOW within the immediate six (6) month
period preceding the date of referral by Buyer.

 

7. PROPRIETARY RIGHTS

This Section addresses the Parties’ respective rights and obligations in
intellectual property. Each grant by Buyer of a license to Use, or of rights of
Use, pursuant to this Section shall be deemed to include, subject to the other
provisions of this MSOW, a grant of such license or rights to authorized
Personnel and Supplier Affiliates. Works made available by Buyer to Supplier are
made available on an “as is”, “where is” basis, with no warranties whatsoever.

 

  7.1 Buyer Works

 

  1. Subject to the licenses granted under this Section, Buyer retains all
right, title and interest in and to Buyer Works, including all domestic and
foreign intellectual property rights in such Buyer Works and all modifications,
enhancements and derivative works thereof. Supplier shall not attempt to assert,
and shall preclude its Affiliates and Personnel from attempting to assert, any
ownership interest in Buyer Works. To the extent that Buyer provides Supplier
with Buyer Works to use to perform Services hereunder, Buyer hereby grants
Supplier the right to use such Buyer Works solely to the extent necessary to
perform such Services.

 

  2. As of the Effective Date, Buyer grants to Supplier, with respect to Buyer
Works, a right to Use such Works to the extent necessary for the provision of
Services, for the sole purpose of providing such Services. Supplier shall not
Use, and shall cause its subcontractors not to Use, any such Works for any other
purpose, and shall not sublicense any rights with respect to Works without
Buyer’s prior written approval. Supplier shall cease, and shall cause its
subcontractors to cease, all Use of such Works upon expiration or termination of
this MSOW or the cessation of applicable Services under any related WA.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 17 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  7.2 Supplier Works

 

  1. Subject to the licenses granted under this Section, Supplier retains all
right, title and interest in and to Supplier Works. Buyer shall have the right
to approve, in writing prior to Supplier’s use of such Supplier Works to provide
the Services, the introduction of any Supplier Works. Supplier hereby grants to
Recipients and Former Recipients, and to such third parties performing work as
permitted under this MSOW, a world-wide, fully paid-up, non-exclusive license to
Use, during the Term, Supplier Works for the conduct of their respective
businesses.

 

  2. Supplier grants to Buyer (and designees thereof for the sole purpose of
providing services to the Recipients and Former Recipients), at no additional
charge, a perpetual, irrevocable, world-wide fully paid-up, non-exclusive
license to Use such Supplier Works (including copies of source code and object
code, programmer interfaces, available documentation, manuals and other
materials necessary for the use thereof), and to sublicense such rights to other
entities for the purpose of providing services to Recipients and Former
Recipients.

 

  7.3 Third Party Works

As of the Effective Date, with respect to Third Party Software licensed by Buyer
that is subject to an existing, written license agreement identified by Buyer,
Buyer has granted to Supplier, solely to the extent necessary for performing the
Services, the rights of Use of such Software that Buyer has as of the Effective
Date or later obtains with respect to such Software. Supplier shall comply with
the duties, including Use restrictions and those of nondisclosure, imposed on
Buyer by the third party licenses for such Third Party Software. Except as
otherwise requested or approved by Buyer, Supplier shall cease, and cause its
authorized subcontractors and Affiliates to cease, all Use of such Software upon
expiration or termination of this MSOW or upon the cessation of applicable
Services under any related WA.

Supplier shall not introduce any Third Party Works in providing the Services
without Buyer’s prior written approval. Prior to the introduction of any such
Third Party Work:

 

  (a) Supplier shall obtain the right to grant Buyer (and designees thereof for
the sole purpose of providing services to Recipients), without additional charge
or further obligation and upon the expiration, any whole or partial termination
of this MSOW, or cessation of Services, a perpetual, irrevocable, fully paid-up,
non-exclusive license to Use such Third Party Work (including, with respect to
software, source code, programmer interfaces, available documentation, manuals
and other materials necessary for the use thereof), and to sublicense such
rights to other entities for the purpose of providing services to Customers or
Recipients; and

 

  (b) Supplier shall ensure that Buyer has the right to purchase ongoing
maintenance and support for such Third Party Work on commercially reasonable
terms.

To the extent that Supplier is unable to obtain the rights and fulfill the
obligations described in Section 7.3(a) above, Supplier shall notify Buyer in
writing of its inability to grant such a license and of the cost and viability
of other Works that can perform the requisite functions and with respect to
which Supplier has the ability to grant such a license. This notice will contain
the third party vendor’s proposed terms and conditions, if any, for making the
Works available to Buyer and/or Buyer’s Customers after expiration, upon any
partial or whole termination of this MSOW, or upon cessation of Services under a
related WA. Supplier may introduce such Works for use in providing the Services
only with Buyer’s prior written approval.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 18 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  7.4 Rights in Developed Works

Developed Works, whether developed solely or jointly by Buyer, Supplier, their
respective Personnel or third parties, shall include the following:
(i) modifications to, or upgrades or enhancements (derivative works) of,
Customer Works, Buyer Works or Supplier Works; (ii) newly developed Works
developed pursuant to this MSOW that do not modify or enhance then existing
Works; and (iii) modifications to, or enhancements (derivative works) of, Third
Party Works.

As between the Parties, Buyer shall have all rights, title and interest (limited
to the extent permitted by the terms of any governing Third Party Works licenses
with respect to item Section 7.3(a) above) in and to Developed Works (including
all copies, as applicable), whether developed, first conceived or reduced to
practice solely or jointly by Customer, Buyer, Supplier, their respective
subcontractors or third parties. With respect to Developed Works, Supplier shall
have the rights granted in, as applicable, Sections 7.1 and 7.3.

Supplier acknowledges that, as between the Parties, Buyer and the assignees of
Buyer shall have the sole right to obtain, hold and renew in their respective
names, and/or for their respective benefits, any domestic and foreign
intellectual property rights in such Developed Works, including patents,
copyrights, registrations, and other appropriate intellectual property or other
protections. Supplier may use Developed Works solely to provide the Services
during the Term. To the extent that exclusive title and/or ownership rights may
not originally vest in Buyer as contemplated by the foregoing (e.g., such
Developed Work may not be deemed “works made for hire” by operation of law),
Supplier hereby irrevocably assigns, transfers and conveys to Buyer without
further consideration all of its right, title, interest and ownership in such
Developed Works.

 

  7.5 Export

Unless authorized by applicable government license or regulation, including but
not limited to any U.S. authorization, Supplier will not directly or indirectly
export or reexport, at any time, any technical information, technology,
software, or other commodity furnished or developed under this, or any other,
agreement between the parties, or any other product that is developed or
produced from or using Buyer’s technical information, technology, software, or
other commodity provided under this Agreement to any prohibited country
(including release of such technical information, technology, software, or other
commodity to nationals, wherever they may be located, of any prohibited country)
as specified in applicable export, embargo, and sanctions regulations.

 

8. PERFORMANCE STANDARDS

 

  8.1 General

Supplier’s level of performance will at all times be consistent with or better
than acceptable industry standards and will comply with the specific service
levels identified in or established pursuant to Schedule C (Performance
Measurements and Reports) (each, a “Service Level”). Where industry standards
are lower than the specific Service Levels applicable under this MSOW, Supplier
shall comply with the Service Levels.

 

9. SUPPLIER RESPONSIBILTIES

 

  9.1 Performance Measurements and Reports

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 19 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

Buyer has determined a minimum set of periodic and ad-hoc measurements and
reports to be issued by Supplier to Buyer, which shall include the reports set
forth in Schedule C. Supplier shall participate and provide complete and
accurate input on a timely basis as requested by Buyer.

In addition to monitoring Supplier performance as detailed in Schedule C of this
MSOW, Buyer will monitor Supplier performance at the Line of Business level when
Supplier is advised by Buyer that they are designated as a Predominant Supplier
providing Services in support of a LoB where additional measurements/reporting
are required. The additional LoB measurements and reporting requirements are
attached as Schedule I to this MSOW.

 

  9.2 Bypasses

Supplier will make every reasonable effort to ensure a quality standard of .5%
or less per month for Bypasses. Bypasses are measured by dividing the total
number of Bypasses by the same month’s total number of new WA’s.

 

  9.3 Change Control

The responsibility for establishing the IT architecture, standards, products and
strategic direction of Buyer’s Customers shall at all times remain with Buyer.
Supplier, in performing the Services, shall conform to and shall support such
architecture, standards, products and strategic direction and will use Buyer
change management tools and procedures as directed by Buyer.

 

  9.4 Loan of Buyer Assets

In the event that assets are loaned to Supplier or Supplier Personnel, Supplier
will be responsible for risk of loss and for the return of those assets to
Buyer.

 

  9.5 Use of Subcontractors

 

  1. Supplier will not subcontract any of its work under this Agreement to any
third party or Affiliate without Buyer’s written consent. Supplier will conduct
all reviews and complete and submit any documentation as requested by Buyer to
evaluate the subcontractor. For any subcontractor approved by Buyer, Supplier
will also conduct reviews and complete and submit documentation as requested by
Buyer on an annual basis to reevaluate the subcontractor. Buyer has no
obligation to approve any subcontractor. Under no circumstances will Supplier
permit any subcontractor to subcontract further. Upon Buyer’s request, Supplier
will immediately stop using a subcontractor that Buyer has previously approved.

 

  2. Supplier shall require any third-party vendor chosen to provide products or
deliver services as a subcontractor, to adhere to the standards, policies and
procedures, whether such standards, policies and procedures pertain to Buyer or
Supplier. Supplier shall not insert into any subcontract any provision, the
effect of which would be to limit the ability of a subcontractor to contract
directly with Buyer. In addition, Supplier shall use commercially reasonable
efforts to have the prospective subcontractor agree to waive or forego any
rights under agreements with the subcontractor’s personnel that might restrict
the ability of Buyer or its Customers to recruit or hire such personnel. If
Supplier is not able to cause a proposed Supplier subcontractor to so waive such
rights, Supplier shall notify Buyer of its inability to cause such waiver and
shall not enter into such subcontract without the prior written consent of
Buyer.

 

  3.

Supplier shall remain responsible for all obligations performed by
subcontractors to the same extent as if such obligations were performed by
Supplier, and for purposes of this MSOW, such

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 20 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  work shall be deemed work performed by Supplier. Supplier shall be Buyer’s
sole point of contact regarding the Services, including with respect to payment.
Supplier shall not disclose Buyer Confidential Information to a subcontractor
unless and until such subcontractor has agreed, in writing, to protect the
confidentiality of Confidential Information through an appropriate nondisclosure
agreement that contains terms substantially consistent with this MSOW, and then
only to the extent necessary for the subcontractor to perform Services.

 

  4. To the extent subcontractors, agents, representatives and other entities
perform Services, or otherwise provide support to Supplier related to the
Services, Supplier shall cause such entities to comply with the obligations and
restrictions applicable to Supplier under this Agreement. Without limiting the
generality of the foregoing, Supplier shall include in all of its subcontracts,
as flow down provisions to the subtier suppliers, provisions substantially
similar to the provisions of this Agreement including, without limitation those
relating to (a) supplier personnel, (b) intellectual property/proprietary
rights, (c) insurance, (d) performance standards, (e) audit rights,
(f) confidentiality, and (g) representations and warranties. Supplier’s
subcontractors may not assign or transfer their obligations under this Agreement
without Buyer’s consent.

 

  5. Except as otherwise expressly provided in this MSOW, Buyer shall have no
responsibility for any termination charges or cancellation fees charged to
Supplier by any third party, including Supplier’s subcontractors and Buyer’s
Affiliates, that are applicable to third party service contracts or any other
contract then used to provide the Services, as a result of any withdrawal or
cessation of Services authorized under this MSOW. Supplier shall at all times
assume all such liability with its Affiliates and subcontractors, shall provide
Buyer with reasonable prior written notice before entering into a proposed
subcontract or other arrangement that may not be compliant with this Subsection,
and shall not enter into such subcontract or other arrangement without Buyer’s
prior written approval, which approval may be withheld in Buyer’s sole
discretion.

 

  6. Where Supplier engages any subcontractors to perform its obligations under
this MSOW, Supplier will designate 25% of its subcontract revenues under this
MSOW to subcontractors that are certified Minority and Women Business
Enterprises or businesses owned by veterans or service-disabled veterans, gays
and lesbians or people with disabilities (each a Diversity Business Enterprise
or “DBE”) and/or US Small Business Enterprise suppliers. This should include,
but is not limited to, such diversity subcontractors on Supplier’s bid lists to
Buyer. Supplier will demonstrate its adherence and details of its engagement
with certified diversity suppliers by providing spending data with these
Certified DBEs as part of required quarterly measurement reporting.

 

  (i) For purposes of this Subsection, a “Certified DBE” shall mean a proposed
DBE that Supplier has reasonably determined satisfies Buyer’s supplier diversity
program requirements for the United States, including: (a) third party agency
certifications or a reasonable assessment by Supplier; (b) evidence that the
actual business arrangement has disadvantaged principals of the DBE as
meaningful contributors; (c) the DBE’s history of successfully completing
projects; and (d) the DBE’s financial viability. Supplier shall provide Buyer
with any reasonable assistance and information necessary to determine the extent
to which Supplier’s subcontractors qualify as Certified DBEs. Examples of DBEs
in the United States include disadvantaged groups who have at least fifty-one
percent (51%) ownership (or thirty percent (30%) ownership, if publicly traded),
control and day-to-day operations responsibility, and operate a business in the
manner described above. Disadvantaged groups in the United States include, but
are not limited to, minorities and women, people with disabilities, veterans of
war, gays/lesbians, etc.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 21 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  (ii) Supplier will maintain active membership in at least one diversity
supplier mentoring organization (such as NMSDC).

 

  9.6 Contractor Sourcing Application

 

  1. Supplier agrees to utilize the Contractor Sourcing Application (CSA) (the
“Requester Applications”) 100% of the time upon full availability thereof.
Supplier’s failure to do so may result in a reduction of business awards from
Buyer, at Buyer’s sole discretion. Supplier agrees that the terms and conditions
of this MSOW and the Base Agreement are fully incorporated into and made a part
of purchase orders generated via CSA. Supplier will manage its user ID’s for the
CSA and will comply with the following rules when using the CSA: (i) at no time
will two users be permitted to log onto the CSA using the same user ID;
(ii) each user ID will be issued to an individual person who will be responsible
for use of that user ID; (iii) the CSA will be treated in accordance with the
confidentiality provisions of the separate confidentiality agreement signed by
the Parties; (iv) Supplier will limit CSA access to their own direct employees
on an as-needed basis and will not allow its subcontractors direct access to
CSA; (v) use of the CSA should be scanned using an antivirus program; and
(vi) Supplier will be solely responsible for the management of CSA user IDs and
immediately inform Buyer of any CSA data protection risks associated with such
user IDs.

 

  2. Supplier agrees that Buyer may store the resume information of Supplier
Personnel in an online environment within IBM’s intranet during the Term of this
MSOW, and Supplier will obtain and retain for inspection by Buyer upon request a
written agreement with all Supplier Personnel wherein Supplier Personnel agree
that IBM may store such resume information for the duration of this MSOW. The
resume information will be accessible by IBM resources for the purpose of
identifying qualified Supplier Personnel for potential consideration by Supplier
for future engagements with IBM.

 

  3. Supplier will input the Bill Rate and Wage data of all candidates submitted
through CSA.

 

  4. Supplier will remit a subscription fee to Buyer, for the use of the CSA,
which will be equal to 1.2% (until such time that Buyer establishes a new
subscription fee for use of CSA) of the total amount of hourly Services payments
made to Supplier under this MSOW. This subscription fee amount due must be
remitted to IBM no later than sixty (60) days after the date of written
notification by IBM of the subscription fee amount to the address specified by
Buyer. If the subscription fee amounts are not received by the due date, Buyer
will impose a penalty of $500.00 per calendar day for each day beyond the due
date that the monies have not been received. If the subscription fee has not
been received by the 5th calendar day after the due date, Supplier will be
removed from CSA, will not receive new business opportunities or placements, and
will not be reinstated until the subscription fee and full penalty amount are
received.

 

  9.7 Additional Warranties for handling of Sensitive Personal Information

The following section is applicable when Supplier is handling Sensitive Personal
Information (SPI) on behalf of Buyer or Customer. Examples of SPI include Social
Security Number (SSN)) or other governmentally issued identification number such
as driver’s license or passport number, bank account number and credit card or
debit card number. SPI is considered IBM Confidential Information.

1. Supplier shall not transfer or disclose Personal Data to any third party
without the prior written consent of Buyer. Supplier shall put in place with any
third party to whom it transfers or discloses Personal Data an agreement
sufficient to ensure that such third party treats Personal Data in accordance
with the provisions of this Agreement. Supplier shall ensure that any third
party to whom it transfers or discloses Personal Data has implemented a data
privacy incident reporting process for the immediate reporting to Buyer of any

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 22 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

potential or actual privacy and/or security breaches. Supplier shall conduct an
ongoing (annual or when changes occur) privacy assessment and security
validation of those third parties to whom it has transferred Personal Data.

2. Supplier shall make available to Buyer, upon request of Buyer, its internal
practices, books and records relating to use, processing, disclosure, copying,
modification, disposal and destruction of Personal Data. Buyer may, upon
reasonable advance notice, audit (including, without limitation, site visits to
Supplier’s locations by Buyer) and verify Supplier’s compliance with this
Subsection.

3. For as long as Supplier has access to Personal Data, Supplier will ensure
that the data subjects are provided with the same rights of access, correction,
blocking, suppression or deletion available to them under the laws of the
country(ies) from which the Personal Data at issue was originally collected.
Supplier and Buyer will cooperate as is necessary to enable Buyer to respond to
requests and inquiries from data subjects concerning processing of their
Personal Data.

4. Upon request by Buyer, Supplier shall provide a copy of all relevant Personal
Data in tangible form in connection with any Buyer request for access to,
correction of or destruction of Personal Data in Supplier’s possession.

5. Supplier shall dispose of all Personal Data upon completion of the Services
provided by Supplier hereunder, termination or expiration of this MSOW or as
requested by Buyer in writing, whichever is earlier. Supplier shall dispose of
Personal Data (and shall ensure third parties to whom Supplier has transferred
Personal Data to will dispose of Personal Data) by shredding or using some other
means which renders the Personal Data unreadable and unable to be reassembled or
reconstructed and shall certify to Buyer in writing, at Buyer’s request, that it
has done so.

6. Supplier shall maintain, at its expense, in effect an insurance policy which
shall cover all Supplier costs, including damages it is obligated to pay Buyer
or any third party, which are associated with any Security Breach (as hereafter
defined) or loss of Personal Data, regardless of cause (including, without
limitation, Supplier negligence or gross negligence and unlawful third party
acts). Costs to be covered by this insurance policy shall include without
limitation: (a) costs to notify individuals whose Personal Data was lost or
compromised; (b) costs to provide credit monitoring (or similar data protection
services) and credit restoration services to individuals whose Personal Data was
lost or compromised; (c) costs associated with third party claims arising from
the Security Breach or loss of Personal Data, including litigation costs and
settlement costs; and (d) any investigation, enforcement or similar
miscellaneous costs. Such insurance shall provide coverage for up to
$10,000,000.00 (ten million dollars). For the purposes of this Agreement,
“Security Breach” means (1) the failure by the Supplier to properly handle,
manage, store, destroy or otherwise control, or the unauthorized disclosure by
the Supplier of: (a) Personal Data in any format or (b) third party corporate
information in any format specifically identified as confidential and protected
under a confidentiality agreement or similar contract; (2) an unintentional
violation of the Supplier’s privacy policy or misappropriation that results in
the violation of any applicable data privacy laws or regulations; or (3) any
other act, error, or omission by Supplier in its capacity as such which is
reasonably likely to result in the unauthorized disclosure of Personal Data (or
a reasonable belief there has been an unauthorized disclosure). Such insurance
must: (a) name Buyer as an additional insured with respect to Buyer’s insurable
interest; (b) be primary or non-contributory regarding insured damages or
expenses; and (c) be purchased either; (i) from insurers domiciled in the US
with an AM Best Rating of A- or better and a financial class rating of 7 or
better, or (ii) from non US carriers with a Standard & Poor’s rating of BBB or
greater and $50M in policy holder’s surplus. Upon Buyer’s request, Supplier will
provide to Buyer certificate(s) of insurance to verify compliance with the terms
and conditions of this Subsection.

7. Supplier shall not transport Buyer or Customer Personal Data in unencrypted
electronic format (data tapes, usb drives, hard drives and similar devices)
without the prior written consent of Buyer.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 23 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

8. Supplier shall provide education and training to its Personnel regarding
proper use, handling and security of Buyer’s and Customer’s Personal Data and
Supplier’s data security program.

9. Supplier shall be liable for reimbursing to Buyer the actual costs incurred
by Buyer, if any, relating to or arising out of any Security Breach. In the
event of a Security Breach, the Supplier shall, in the most expedient time
possible, undertake those industry-standard remediation efforts that would be
responsive to the Security Breach and the individuals affected thereby
including, without limitation, implementing a call-center, providing credit
monitoring services and providing credit restoration services. If the Supplier
fails to perform such remediation efforts (or should Buyer determine that
additional remediation efforts are necessary), Buyer may perform such
remediation efforts and the Supplier will reimburse the Buyer for the actual
costs and expenses incurred in so performing. Following a Security Breach and
the commencement of remediation efforts by Supplier, Supplier shall provide
periodic reports to the Buyer that include the number of affected individuals
calling the call centers and taking advantage of the credit monitoring and
credit restoration services.

10. The parties acknowledge and agree that the costs, if any, incurred by Buyer
in connection with the remediation efforts undertaken by the Buyer as a result
of a Security Breach shall be deemed to be direct damages as between the
parties. Supplier’s indemnification obligations in the Base Agreement shall also
extend to third party claims arising out of or relating to Security Breaches.
The mutual limitation of liability set forth in the Base Agreement shall not
apply to losses or claims arising out of or relating to Security Breaches.

 

  9.8 Business Associate Addendum

The BAA is required for any and all goods or services provided which handle the
“Protected Health Information” of “Covered Entities”, which may include those
required to store, provide data processing or aggregation services, or otherwise
manage, administer, or operate such systems and services for health care
industry entities.

Supplier agrees to sign a Business Associate Addendum which is attached as
Schedule F and will be incorporated by reference into the Agreement when
executed between the parties. The BAA may be updated and/or modified from time
to time in order to comply with local laws and unique Customer requirements and
Supplier may, upon Buyer request, be required to sign a new Addendum throughout
the term of this Agreement.

 

  9.9 Business Continuity

Supplier agrees to have and maintain a business continuity plan and business
continuity testing procedures, which include but are not limited to the areas of
disaster recovery planning and pandemic planning. Supplier agrees to review,
update, and test the business continuity plan annually and, upon Buyer’s
request, Supplier will provide a summary of the business continuity plan and
test results. Buyer may, from time to time, provide feedback regarding the plan
and requests that Supplier take Buyer’s comments into consideration when
updating the plan. However, Supplier remains solely responsible for the
performance of its responsibilities under the Agreement and the adequacy of the
business continuity plan regardless of whether Buyer has reviewed or commented
on the plan.

 

  9.10 Financial Data Privacy Addendum

The Federal Financial Institutions Examination Council (FFIEC) prescribes
uniform principles and standards for the Federal examination of financial
institutions. The FFIEC Addendum contains data privacy requirements and is
required when Supplier is a service provider to a financial institution to
ensure compliance with the FFIEC regulations.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 24 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

Supplier agrees to comply with the FFIEC Addendum which is attached as Schedule
G and is incorporated by reference into the Agreement when executed between the
parties. The FFIEC Addendum may be updated and/or modified from time to time in
order to comply with local laws and unique Customer requirements and Supplier
may, upon Buyer request, be required to sign a new Addendum throughout the term
of this Agreement.

 

  9.11 Social and Environmental Management System Requirements

Requirements for ensuring compliance with IBM’s social and environmental
management system are defined at the following url:

SEMS Requirements

 

  9.12 International Traffic in Arms Regulation (ITAR)

Supplier acknowledges that Buyer may provide to Supplier unclassified technical
data controlled under the U.S. International Traffic in Arms Regulation (“ITAR”)
under this MSOW.

Supplier agrees that, if Buyer provides to Supplier unclassified technical data
controlled under ITAR, then Supplier shall ensure that only Supplier Personnel
who are U.S. citizens or who have been granted U.S. permanent resident alien
status or U.S. protected individual status as defined by 8 USC 1324b (a)(3)
shall have access to such data unless otherwise authorized by license or
applicable ITAR exception.

Supplier further agrees that it will not transfer any ITAR-controlled hardware,
software, technical data, or services to any foreign person (as defined by the
ITAR), whether in the U.S. or abroad, including foreign persons employed by or
associated with, or under contract with Supplier or Supplier’s subcontractors,
without appropriate government authorization, such as an export license,
technical assistance agreement, or applicable exemption.

 

  9.13 Customer flow down terms and conditions

Buyer’s Customer(s) may require additional terms and conditions that are in
addition to or different than Buyer’s MSOW requirements. Buyer or Buyer’s
Customer will advise Supplier of any such additional terms and conditions.
Supplier will review such additional terms and conditions and accept any
customer flow downs that are requested in order to support the Customer.

 

  9.14 ITCS329 Agreement Requirements

Supplier will sign a separate ITCS329 Agreement when performing Services in
scope of Buyer’s corporate standard.

 

  9.15 Federal Requirements

Supplier agrees that in the event a WA is issued under this MSOW in support of a
US Federal Government prime contract or subcontract at any tier, Supplier shall
comply with additional terms and conditions that the Federal Government requires
to be flowed down and/or that the Buyer deems necessary to support a Federal
engagement. These additional terms and conditions will be incorporated into this
MSOW by a separate Federal addendum or by reference or full text within the WA.
To the extent of any conflict or inconsistency with the terms and conditions of
the MSOW, the terms and conditions of the Federal addendum or WA shall govern
and control.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 25 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

10. AUDITS

 

  10.1 Audit Rights

 

  1. Supplier shall maintain a complete audit trail of financial and
non-financial transactions resulting from this Agreement. Supplier shall provide
to Buyer and Buyer’s auditors, access at reasonable times to facilities where
either Supplier or any of its subcontractors is providing Services, to Supplier
Personnel, and to data and records (but not to other Supplier customer data and
records) relating to the Services for the purpose of performing audits and
inspections of either Supplier or its subcontractors during the Term and for the
period Supplier is required to maintain records under this Agreement, for any
reasonable business purpose, including but not limited to:

 

  (i) To verify the accuracy of charges and invoices;

 

  (ii) For performance to the terms of this Agreement;

 

  (iii) For the conduct of Supplier operations and procedures relevant to
Supplier’s performance of its obligations under this Agreement (including audits
of Supplier’s management processes and checkpoints utilized by Supplier to
manage compliance with Buyer control policies and processes), and

 

  (iv) The efficiency and costs of Supplier, in performing the Services, but
only to the extent affecting the amounts that Buyer pays for the Services
pursuant to pricing methodologies and rates set forth in this MSOW, or the
timing of Services under this MSOW.

 

  2. Supplier shall provide to such auditors and other representatives such
assistance, as they reasonably require. Supplier shall also make Supplier
Personnel reasonably available for interviews and follow up discussions with
such auditors and other representatives. Supplier shall cooperate fully with
Buyer, or its designees, in connection with audit functions. Buyer’s auditors
and other representatives shall comply with Supplier’s reasonable security
requirements.

 

  3. Notwithstanding any limitations set forth in this Subsection 10.1, Supplier
agrees that Buyer, through those Buyer Personnel authorized by Buyer, shall have
an absolute, unconditional right of immediate physical and logical access (i) to
any and all Buyer Data and all related materials necessary to effectively use
the code and data, and (ii) to all other Buyer-owned assets; provided, however,
that such right of access shall be subject to reasonable site security
procedures that do not unreasonably restrict Buyer access and that are only
intended to authenticate the identity of Buyer Personnel who are authorized by
Buyer pursuant to this Subsection 10.1 (3).

 

  4. Supplier shall conduct audits of, or pertaining to, the Services in such
manner and at such times as is consistent with the audit practices of
well-managed operations performing services similar to the Services, including
as necessary to routinely verify Supplier’s and its subcontractors’ compliance
with Buyer’s Computer Use and Security Measures.

 

  10.2 Audit Follow-Up

Buyer and Supplier shall meet to review each audit report promptly after the
issuance thereof and to mutually agree upon an appropriate and effective manner
in which to respond to the deficiencies identified and changes suggested by the
audit report; provided, however, that if an audit identifies an overcharge,
Supplier shall promptly refund such overcharge and pay any applicable and CSA
and/or other fees. Supplier shall pay a penalty of $500 for each invoiced
non-compliant Bill Rate condition that occurs, up to $4,000 per incident per WA.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 26 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

11. BUYER RESPONSIBILITIES

In addition to Buyer’s responsibilities as expressly set forth elsewhere in this
MSOW or the Base Agreement, Buyer shall be responsible for the following:

 

  1. Buyer shall designate one individual (the “Relationship Manager”) to
communicate directly with the Supplier Account Manager, to whom all Supplier
communications concerning this MSOW shall be addressed.

 

  2. Buyer shall cooperate with Supplier, including by making available timely
management decisions, information, approvals and acceptances, as reasonably
requested by Supplier so that Supplier may accomplish its obligations and
responsibilities hereunder. The Relationship Manager, or his or her designee,
will be the principal point of contact for obtaining such decisions,
information, approvals and acceptances.

 

  3. To the extent that this Agreement requires Supplier to comply with or act
in accordance with Buyer policies or procedures, Buyer shall provide Supplier
with a copy of such policies or procedures or reference where they can be
accessed by Supplier.

 

12. MUTUAL RESPONSIBLITIES

 

  12.1 Risk of Loss

Each Party shall be responsible for risk of loss of, and damage to, any
Equipment, Software or other materials in its possession or under its control,
except where such loss or damage is caused by the acts or omissions of the other
Party or its agents; provided, however, that such exception shall not apply to
the extent that such loss or damage which is caused by the acts or omissions of
the other Party or its agents arises from the former Party’s failure to perform
its obligations under this Agreement.

 

  12.2 Meetings

(a) Frequency

During the Term of this Agreement, representatives of the Parties shall meet
periodically and as requested by Buyer. Such meetings, unless otherwise
specified in a unique line of business attachment, shall include at a minimum
the following:

 

  1. A meeting held at least quarterly, to review Supplier’s performance under
this Agreement, planned or anticipated activities and changes that might impact
performance and such other matters as appropriate. Buyer and Supplier will also
review the progress on the resolution of issues and actions from prior meetings.

 

  2. A management meeting held at least annually to review Supplier’s overall
performance under this Agreement, to provide an updated outlook for Buyer’s
services requirements, set strategic objectives consistent with Buyer’s business
outlook/direction, and discuss such other matters as appropriate.

 

  3. Other meetings necessary as determined by Buyer.

(b) Costs

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 27 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

Each Party shall bear its own costs in connection with the attendance and
participation of such Party’s representatives in these meetings.

(c) Agenda for Meetings

At Buyer’s request, Supplier shall prepare and distribute an agenda, which will
incorporate the topics designated by Buyer. Supplier shall distribute such
agenda in advance of each meeting so that the meeting participants may prepare
for the meeting. In addition, upon Buyer’s request, Supplier shall record and
promptly distribute minutes for every meeting for review and approval by Buyer
and Supplier.

 

13. PRICING

 

  13.1 General

 

  1. All Prices applicable to the Services are expressly set forth in Schedule A
to this MSOW and will remain in effect until such time that Buyer establishes
new Prices. Such Prices shall be deemed to fully compensate Supplier for all of
the resources, including administrative and managerial resources used in
providing the Services or otherwise in performing Supplier’s obligations under
this MSOW. There shall be no charges to Buyer except those expressly provided
for in this MSOW.

 

  2. Any exceptions to the Pricing terms specified in Schedule A must have the
prior written authorization of both Parties’ authorized representatives.

 

  3. Schedule A consists of not-to-exceed Bill Rates for each skill and skill
level.

 

  4. The Prices will be reviewed annually, at a minimum, and may be changed from
time to time by Buyer.

 

  5. The Parties agree that the Pricing terms specified herein, subject to
(4) above, will be in effect beginning upon the Effective Date of this MSOW
through the Term. If Buyer exercises its right to extend this MSOW, as specified
in the Subsection titled “Extension”, the Pricing terms of the then current
Schedule A will apply to the extension.

 

  6. These Prices are effective for the duration defined above and are not
subject to change on an individual basis because of any change in Supplier cost
structure for any particular individual (i.e.: cost-of-living raises, etc.).

 

  13.2 Premiums

Supplier will not charge Buyer any Bill Rate premiums (e.g., weekend, holiday or
shift premiums) under this MSOW. The Bill Rates in Schedule A will be in effect
for all requirements. Supplier will supply Services at these Bill Rates without
exception unless otherwise stated in this Agreement. The Bill Rates are
categorized by Professional Skill Level and by Region. Descriptions of the
Professional Skill Levels are in Schedule B to this MSOW. Descriptions of the
Regions and exception areas/cities may vary by project.

 

  13.3 Global Resources

Supplier will use reasonable efforts to identify Global Resource opportunities
and utilize such Global Resources whenever possible and appropriate in the
performance of its obligations under this Agreement. As opportunities for cost
savings under this Subsection arise, the Parties will determine in advance of
such engagement, the manner in which cost savings will be shared.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 28 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  13.4 Legacy Pricing

Pricing for WAs issued to Supplier prior to the Effective Date of this MSOW
(“Legacy WAs”) will be subject to the previous pricing set forth in Schedule A
of SOW # 4908021177 between the parties. Legacy WA’s will remain valid after the
Effective Date of this MSOW and all previous pricing terms and conditions will
remain in effect for the Legacy WAs which includes, but not limited to previous
CSA fees, rebates and payment terms. When a Legacy WA is renewed, Supplier will
be subject to the Conversion Pricing Process as described in Section 3.0 of
Schedule A to this MSOW. If a Legacy WA is renewed without using the CSA renewal
process, then Legacy Pricing terms and conditions will continue until the WA is
completed. Supplier agrees and understands that this MSOW will apply for all
non-pricing terms and conditions from and after the Effective Date of this MSOW.

 

  13.5 Conversion Pricing Report

Pricing for Legacy WA’s that are renewed after the Effective Date of this MSOW
via the Contractor Sourcing Application (CSA) process will be subject to
Conversion Pricing. Conversion Pricing will reflect a price equivalent to the
Legacy WA pricing less applicable rebates. Buyer and Supplier will agree in
advance on which WAs will be subject to Conversion Pricing, they will be
documented in the Conversion Pricing Report attached and incorporated in
Schedule A-1. Supplier is required to complete all information for all active
resources performing Services prior to the Effective Date of this MSOW. Supplier
agrees to return this completed Report to Buyer in accordance with the due date
specified in the Report. Buyer and Supplier will agree on the pricing provided
in the Conversion Pricing Report. Both parties reserve the right to bring forth
correction requests. Upon Buyer and Supplier’s mutual agreement, corrections can
be made to the final Conversion Pricing Report. The intent of this Report is to
obtain Buyer and Supplier concurrence on all WAs subject to Conversion Pricing
prior to WA renewals.

 

  13.6 Pipeline Report

Supplier will report all WA’s that were issued on or after the Effective Date of
this MSOW, but received in CSA prior to the Effective Date of this MSOW to
Buyer. Supplier will utilize the Pipeline Report attached and incorporated in
Schedule A-1 to this MSOW to report these WA’s created using Legacy Pricing.
Supplier is required to complete all information for these CSA requests that
were in the pipeline on or prior to the Effective Date of this MSOW. Supplier
agrees to provide this Report to Buyer in accordance with the due date specified
in the Report. Supplier agrees that all WA’s documented in the Pipeline Report
will be subject to the Legacy Pricing terms.

 

  13.7 Buyer Directed Subcontractor Pricing

Buyer may request a specific subcontractor firm to Supplier to provide Services
under this MSOW (referred to as “Buyer Directed Subcontractor”) for an
engagement. Supplier will remain responsible for Buyer Directed Subcontractors
just as with all other subcontractors that will be reviewed and approved in
accordance with this MSOW. Supplier will adhere to a standard markup over Wage
rate as defined in Schedule A of this MSOW for Buyer Directed Subcontractors.
This Buyer Directed Subcontractor Pricing will apply for Buyer Directed
Subcontractor engagements. Any exceptions to this must be approved in writing by
Buyer’s procurement representative.

 

14. INVOICING AND PAYMENT

 

  14.1 Invoicing

 

  1. Supplier shall invoice Buyer once per month per WA, by means of an
electronic file, for all amounts due under this MSOW. Supplier will not combine
Services and reimbursable expenses in a single invoice but shall submit a
separate invoice for Services and reimbursable expenses.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 29 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  2. Supplier shall not invoice Buyer for charges, and Buyer shall not be
obligated to pay any charges, that are not properly invoiced within three
(3) months after the last date of the period of performance of Services for
which the invoice is rendered; provided, however, that to the extent that any
charges are disputed or are being negotiated by Buyer, the foregoing time period
shall be tolled for so long as Buyer continues to dispute or negotiate such
charges or expenses.

 

  3. To the extent a refund or credit may be due Buyer (either for goods or
services paid for by Buyer or otherwise pursuant to this MSOW), Supplier shall
provide Buyer with an appropriate credit against amounts then due and owing on
the invoice following the month in which the credit is determined to be owed; if
no further payments are due to Supplier, Supplier shall pay such amounts to
Buyer within forty-five (45) calendar days.

 

  4. Supplier will make every reasonable effort to ensure a quality standard of
1% or less per month for Blocked Invoices. Blocked Invoices are measured by
dividing the total number of invoices blocked due to price discrepancies by the
same month’s total number of invoices.

 

  5. Supplier will only invoice Buyer for time spent actually working either at
home, at Buyer’s, or at Buyer’s Customer’s premises, and not for time Supplier
Personnel spend “on call”. Buyer will provide pagers for Supplier Personnel who
are required to be on call.

 

  6. Invoices to Buyer must include the following:

 

  •  

WA Number

 

  •  

Applicable WA line Item Numbers

 

  •  

Terms of Payment as stated below

 

  •  

Exact Billing Period Dates

 

  •  

Name & Skill Classification of Supplier Personnel performing invoiced services

 

  •  

Number of Straight Time and Overtime Hours for Supplier Personnel performing
invoiced Services

 

  •  

Applicable Bill Rates

 

  •  

Other approved expenses (e.g., business travel)

 

  •  

Total Amount Invoiced

 

  •  

Other Required Data, if any.

 

  14.2 Payment Due

Invoices are due and payable net 60 days from receipt of an acceptable invoice
provided however, that Buyer has no obligation to pay to Supplier any invoice
(or any portion thereof) withheld, either voluntarily or by court order, as a
result of Buyer’s Customer (i) becoming insolvent or (ii) the filing of any
voluntary or involuntary proceeding with the Bankruptcy Court of the United
States District Court (or any foreign equivalent).

 

  14.3 Accountability

 

  1. Supplier shall maintain complete and accurate records of, and supporting
documentation for, all amounts chargeable to, and payments made by, Buyer under
this MSOW, in accordance with generally accepted accounting principles applied
on a consistent basis, and shall retain such records in accordance with Buyer’s
records retention policy as this policy may be adjusted from time to time.

 

  2.

Supplier agrees to provide Buyer with documentation and other information with
respect to each invoice as may be reasonably requested by Buyer to verify that
Supplier’s charges are accurate, correct, and valid in accordance with the
provisions of this MSOW. To the

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 30 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  extent that Supplier fails to provide such documentation or other information
requested by Buyer and Buyer so notifies Supplier of such failure, the due date
for payment of the related charge shall be tolled until Supplier provides such
documentation or other information. Buyer, and its respective authorized agents
and representatives, shall have access to such documentation and other
information for purposes of audit pursuant to the Section titled “Audits” during
the Term, and during the period for which Supplier is required to maintain such
records pursuant to the Base Agreement.

 

  14.4 Transition to MSOW Pricing

Where Buyer is or becomes a Customer’s prime contractor (as a result of
outsourcing, merger and acquisition, or other business situations), and Supplier
is incumbent as a subcontractor providing Services which are substantially the
same as those described in the Section titled “Services” of this MSOW, Supplier
agrees to transition to the rate structure of this MSOW within the timeframe
specified by Buyer.

 

  14.5 Reimbursement for Travel Expenses

Buyer will reimburse Supplier for business travel expenses only, in accordance
with Schedule E “Travel Expense Guidelines”, provided they are incurred in the
performance of this MSOW and with Buyer’s prior written approval.

 

15. SAFEGUARDING OF DATA

 

  15.1 Personal Data

 

  1. Personal Data will be and remains the property of Buyer or Customer.

 

  2. Supplier shall not possess or assert liens or other rights against or to
Personal Data.

 

  3. No Personal Data, or any part thereof, will be sold, assigned, leased, or
otherwise disposed of to third parties by Supplier or commercially exploited by
or on behalf of Supplier or its Personnel.

 

  4. Supplier shall not utilize Personal Data for any purpose other than that of
rendering the Services under this MSOW.

 

  5. Upon Buyer’s request, Personal Data shall be returned to Buyer or Customer
in a form reasonably requested by Buyer, or if Buyer or Customer so elects,
shall be destroyed.

 

  15.2 Safeguarding Personal Data; Compliance with Security and Control
Requirements

1. Upon Supplier shall establish and maintain safeguards against the
unauthorized access, copying, destruction, loss or alteration of Personal Data
used in the performance of Services hereunder which are no less rigorous than
the most rigorous practices of Buyer or Supplier. Buyer shall have the right to
establish backup security for Personal Data and to keep backup and files for
such data in its possession if it chooses.

2. Supplier shall not transport Personal Data in unencrypted electronic format
(data tapes, USB drives, hard drives and similar devices) without the prior
written consent of Buyer. Supplier shall provide education and training to its
Personnel regarding proper use, handling and security of Personal Data and
Supplier’s data security program.

3. Supplier shall be liable for reimbursing to Buyer the actual costs incurred
by Buyer, if any, relating to or arising out of any Security Breach. The Parties
acknowledge and agree that the costs, if any, incurred by

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 31 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

Buyer in connection with the remediation efforts undertaken by the Buyer as a
result of a Security Breach shall be deemed to be direct damages as between the
Parties. Supplier’s indemnification obligations in the Base Agreement shall also
extend to third party claims arising out of or relating to Security Breaches.
The mutual limitation of liability set forth in the Base Agreement shall not
apply to losses or claims arising out of or relating to Security Breaches.

4. Buyer shall retain responsibility for the creation of security and control
policies, practices, standards, requirements, and specifications which, as
amended by Buyer from time to time, shall be provided to Supplier. Buyer will
endeavor to provide Supplier as much notice of such items as is realistically
practicable under the circumstances. Supplier and its subcontractors shall
(i) comply with all Buyer security and control policies, practices, standards,
requirements and specifications, standards, requirements and specifications;
(iii) segregate all Personal Data from that of any other client; and
(iv) provide direct and unfettered access to all assets used to provide Services
under the MSOW for investigations, compliance reviews, and audits.

5. In the event that a warrant or similar document is issued by a court of
competent jurisdiction for the inspection, examination, operation or testing of
any Supplier technologies used or intended to be used for Personal Data,
Supplier shall promptly notify Buyer-designated recipients in writing.

 

  15.3 Unauthorized Access

1. Supplier Personnel will not access, attempt to access, and will not allow
access to, Personal Data that is not required for the performance of the
Services by such Personnel. If access is attained in contravention of the
immediately preceding sentence, Supplier shall immediately report the incident
to Buyer, describe in detail the accessed materials and return to Buyer copied
or removed materials.

2. Supplier shall utilize commercially reasonable efforts to guard against,
identify and promptly terminate the unauthorized access, copying, alteration or
destruction of Software and Personal Data within those technology environments
for which Supplier is responsible as part of the Services.

 

  15.4 Data Privacy

1. Supplier shall forward to Buyer any requests received by Supplier from
individuals for information regarding Personal Data and Buyer shall determine
and coordinate all responses to such requests. Upon a Party’s reasonable written
request, the other Party will provide the requesting Party with such information
that it has regarding Personal Data and its processing that is necessary to
enable the requesting Party to comply with its obligations under this MSOW.

2. Nothing in this MSOW shall prevent Buyer from taking the steps it deems
necessary to comply with privacy laws.

 

16. CONFIDENTIALITY

In addition to Supplier’s responsibilities under any other confidential
agreement between the Parties, the following shall apply.

 

  16.1 Confidential Information

Supplier acknowledges that it may be furnished with, receive, or otherwise have
access to information of, or concerning, Buyer or Buyer’s Customer that Buyer or
Buyer’s Customer considers to be confidential, proprietary, a trade secret or
otherwise restricted. As used in this MSOW, “Confidential Information” shall

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 32 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

mean all information, in any form, furnished or made available directly or
indirectly by one Party to the other Party that is marked confidential,
restricted, proprietary, or with a similar designation. Confidential Information
includes copies of such information. The terms of this MSOW shall be deemed
Confidential Information.

Buyer’s Confidential Information shall include, whether or not designated
“Confidential Information”:

 

  (a) all specifications, designs, documents, correspondence, documentation,
data, and other materials and work products to the extent prepared by or for
Supplier on behalf of Buyer, a Recipient or Former Recipient in the course of
performing the Services;

 

  (b) all information concerning the operations, affairs and business of Buyer,
a Recipient, Former Recipient, or any of the Affiliates of such entities, the
financial affairs of Buyer, a Recipient, Former Recipient, or any of the
Affiliates of such entities with its customers, employees and service providers
(including customer lists, customer information, account information, consumer
markets and other information regarding any of the foregoing entities’ business
planning, operations, or marketing activities);

 

  (c) all specifications, designs, documents, correspondence, documentation,
data, and other materials and work products to the extent prepared by or for
Supplier on behalf of Buyer, a Recipient or Former Recipient in the course of
performing the Services;

 

  (d) Buyer Works and Works provided to Supplier (including Third Party Works
licensed by a Customer); and

 

  (e) Buyer Data.

 

  16.2 Obligations

1. In the event of any unauthorized disclosure or loss of, or inability to
account for, any Confidential

Information of Buyer or Buyer’s Customer, Supplier shall promptly (i) notify
Buyer or Buyer’s Customer upon becoming aware thereof, (ii) take such actions as
may be necessary or reasonably requested by Buyer or Buyer’s Customer to
minimize the violation; and (iii) cooperate in all reasonable respects with
Buyer or Buyer’s Customer to minimize the violation and any damage resulting
there from.

2. Supplier shall use commercially reasonable efforts so that its Personnel,
agents and contractors comply with the provisions of this Section.

 

17. REPRESENTATIONS AND WARRANTIES

 

  17.1 Works

Supplier represents, warrants and covenants that it is and will be either the
owner of, or authorized to use for its own and Buyer’s and Buyer’s Customers’
benefit, all Supplier Works and Third Party Works used and to be used in
connection with the Services.

 

  17.2 Compliance with Laws and Regulations

In the event that a warrant or similar document is issued, by a court of
competent jurisdiction for the inspection, examination, operation or testing of
any Supplier technologies used or intended to be used for Personal Data,
Supplier shall promptly notify Buyer-designated recipients in writing.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 33 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

  17.3 Viruses

“Virus” shall mean (a) program code or programming instruction or set of
instructions intentionally designed to disrupt, disable, harm, interfere with or
otherwise adversely affect computer programs, data files or operations; or
(b) other code typically described as a virus or by similar terms, including
Trojan horse, worm or backdoor. Supplier represents and covenants that it will
use commercially reasonable efforts to ensure that no Viruses are coded or
introduced into any systems used to provide the Services. If a Virus is found to
have been introduced into any such systems, Supplier promptly shall notify Buyer
in writing of the introduction and, at no additional charge to Buyer, assist
Buyer in reducing the effects of the Virus, and if the Virus causes an
interruption of the Services, a loss of operational efficiency or loss of data,
assist Buyer to the same extent to mitigate and restore such losses. Buyer shall
have the flexibility to re-prioritize Supplier’s provision of the Services to
reduce the effects of the Virus.

 

  17.4 Disabling Code

Supplier represents that it shall not knowingly insert, and covenants that in
the course of providing the Services it shall not insert, into Software any code
which would have the effect of disabling or otherwise shutting down all or any
portion of the Services. With respect to any disabling code that may be part of
Software, Supplier represents and covenants that it shall not invoke such
disabling code at any time without Buyer’s prior written consent. For purposes
of this representation and covenant, programming errors will not be deemed
disabling code to the extent that Supplier can demonstrate that such errors were
not made with the intention of disabling or otherwise shutting down all or any
portion of the Services.

 

18. GENERAL

 

  18.1 Notices

All notices, requests, demands, and determinations under this MSOW (other than
routine operational communications), shall be in writing and shall be deemed
duly given (i) when delivered by hand, (ii) one (1) day after being given to an
express, overnight courier with a reliable system for tracking delivery,
(iii) when sent by confirmed facsimile or electronic mail with a copy sent by
another means specified in this Section (and the effective date of such notice
shall be governed by the terms set forth herein relating to such other means),
or (iv) six (6) calendar days after the day of mailing, when mailed by United
States mail, registered or certified mail, return receipt requested, postage
prepaid. Notices under this Section shall be addressed to Buyer’s Relationship
Manager and Supplier’s Account Manager. A Party may from time to time change its
address or designee for notification purposes by giving the other prior written
notice of the new address or designee and the date upon which it will become
effective.

 

  18.2 Severability

In the event that any provision of this MSOW conflicts with the law under which
this MSOW is to be construed or if any such provision is held invalid by a court
with jurisdiction over the Parties, such provision shall be deemed to be
restated to reflect as nearly as possible the original intentions of the Parties
in accordance with applicable law. The remainder of this MSOW shall remain in
full force and effect.

 

  18.3 Consents and Approval

Except where expressly provided as being in the discretion of a Party, where
agreement, approval, acceptance, consent, or similar action by either Party is
required under this MSOW, such action shall not be unreasonably delayed or
withheld. An approval or consent given by a Party under this MSOW shall not
relieve the other Party from responsibility for complying with the requirements
of this MSOW, nor shall it be construed as a waiver of any rights under this
MSOW, except as and to the extent otherwise expressly

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 34 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

provided in such approval or consent. Each Party shall, at the request of the
other Party, perform those actions, including executing additional documents and
instruments, reasonably necessary to give full effect to the terms of this MSOW.

 

  18.4 Cumulative Remedies

Except as otherwise expressly provided in this MSOW, all remedies provided for
in this MSOW shall be cumulative, in addition to and not in lieu of any other
remedies available to either Party at law, in equity or otherwise.

 

  18.5 Survival

Upon the expiration or termination of this MSOW (in whole or in part, as
applicable) for any reason, the provisions of Sections 3, 8, 11, 12.1, 16, 17
and 18 shall survive indefinitely and continue in full force and effect. Any
other provision of this MSOW that contemplates performance or observance
subsequent to any termination or expiration of this MSOW (in whole or in part)
shall survive any termination or expiration of this MSOW (in whole or in part,
as applicable) and continue in full force and effect.

 

  18.6 Public Disclosures and Marks

All media releases, public announcements, and public disclosures by either Party
relating to this MSOW or the subject matter of this MSOW, including promotional
or marketing material, but not including announcements intended solely for
internal distribution or disclosures to the extent required to meet legal or
regulatory requirements beyond the reasonable control of the disclosing Party,
shall be coordinated with and approved in writing by the other Party prior to
release. Neither Party shall (i) furnish any of the other Party’s names (or any
abbreviations thereof), or those of any Affiliate to such Party; or (ii) use any
of the other Party’s names, logos, trademarks, service marks or proprietary
indicia or any adaptations thereof or those of any Affiliate to such Party, in
any advertising or promotional materials, including, but not limited to, press
releases, letters, presentations, marketing or other materials, whether in
written, oral or electronic form, or for any other commercial purposes, or
otherwise identify the other Party or any Affiliate to such Party as a client or
vendor of such Party without the prior written consent of the other Party.

 

  18.7 Amendments

Except as may be otherwise stated in the Schedules, this MSOW shall not be
modified, amended or in any way altered except by an instrument in writing
signed by both Parties. Only Buyer Personnel authorized to make commitments on
behalf of IBM Corporation may execute an amendment to this MSOW.

 

  18.8 Incorporation by Reference

All Schedules, Attachments and Exhibits are hereby incorporated by reference
into this MSOW. Any amendments to such Schedules, Attachments and Exhibits, and
any other Schedules, Attachments and Exhibits that are agreed upon by the
Parties after the Effective Date, shall likewise be incorporated by reference
into this MSOW.

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 35 of 36



--------------------------------------------------------------------------------

MASTER TECHNICAL SERVICES AGREEMENT    Agreement # 4998CC0044-004 MASTER
STATEMENT OF WORK    MSOW # 4911023651

 

The signer represents and certifies that signer has read, understands, and is
fully authorized to enter into this MSOW.

 

ACCEPTED AND AGREED TO:

    ACCEPTED AND AGREED TO: By: International Business Machines Corporation    
By: CDI Corporation

IBM Signature

 

Date

      Supplier Signature   Date  

            /s/ Dan Schaefer

 

12/14/2011

                  /s/ Dirk A. Dent  

12.12.2011

 

Printed Name

        Printed Name    

                DAN SCHAEFER

         

                DIRK A. DENT

     

Title & Organization

        Title & Organization    

US Sourcing Manager, Technical Services

                   

                EVP

      IBM Address:         Supplier Address:     3039 E CORNWALLIS RD, P.O. BOX
12195, RESEARCH TRIANGLE PARK NC 27709-2195        

17177 PRESTON RD. STE 300

DALLAS, TX 7248

 

 

Technical Services MSOW       Buyer/Supplier Confidential Buyer’s Initials  
        /s/ DS                       Supplier’s Initials           /s/
DAD                  

Page 36 of 36